Title: From George Washington to Brigadier General George Clinton, 26 July 1776
From: Washington, George
To: Clinton, George

 

Dear sir
Head Quarters N. Yk July 26th 1776.

Yours of the 23d Instant is duly Received and am pleased with the timely notice of your Situation, Strength Movements, &c. &c. & think time is not to be lost, or expence regarded in getting yourselves in the best posture of Defence, not knowing how soon the Enemy may attempt to pass You. The fire Rafts you mention are not of the best Construction, but probably are the best that can be procured with the necessary dispatch, Cables and Anchors I should suppose might easily be procured from the Vessels which used to be plying up and down the River and are now lying Idle, Salt Petre from the Manufacturers in the Country, as neither are to be had in this place; the Necessity of the case will fully Justify your taking the former wherever to be found, and the safety of the people I should Imagine would induce them to assist you to the latter all in their power.
I have sent up Lieut. Machine to lay out and oversee such Works as shall be tho’t necessary by the Officers there and from your representation of the Hill which overlooks the Fort, I think it ought to be taken possession of Immediately.
You who are on the Spot must be a better Judge than I possibly can, must leave it with You to erect such Works as you with Colo. Clinton and the Engineer may think necessary, A proper Abstract or pay Roll should be made out, of the Wages due the Artificers, examined & certifyed by you or your Brother, when it may be sent here and the Money drawn, Your Method of fixing fires, with advanc’d Guards, if they are vigilent must answer the purpose you intend.
Your dissmissing all the New Englandmen to 300 is a step I approve of, I hope you may continue to prevent the Enemy from obtaining any supplies or Intelligence, & committing any Ravages on the distress’d Peasentry on and about the shores—while you are able to keep them in this Situation below the Forts they can do little Damage, by every Conveyance I shall like to hear of your Situation and the Enemies Manœvers. I am sir, &c. &c.

Go. W.



P.S. Since the above the Q. M. General informs me you may be supplied with Turpentine here, and thinks he can get Salt Petre enough for the present Emergency.


G.W.
